Beard, Chief Justice.
In this case the county and prosecuting attorney of Sheridan county filed in the district court of that county an information charging the plaintiff in error, James Vines, with selling intoxicating liquor without a license. The information contained fifteen counts, each count charging a separate and distinct sale. He was tried and convicted on ten counts and fined in the sum of one hundred and fifty dollars on each of said ten counts, and he brings the case here on error.
The first count of the information is as follows: “Comes now Chas. A. Kutcher, County and Prosecuting Attorney of the County of Sheridan and State of Wyoming, and in •the name and by the authority of the State of Wyoming, informs the court and gives the court to understand that James Vines, late of the •county aforesaid, on the 4th day of August, A. D. 1909, at the County of Sheridan in the State of Wyoming, not having then and there a license so to do, did then and there wilfully and unlawfully sell to one George English intoxicating liquor, to-wit, beer, contrary to the form of the statute in such case made and provided and against the. peace and dignity of the State of Wyoming.”
The second count is as follows: “And the said County and- Prosecuting Attorney, who prosecutes as aforesaid, in the name and by the authority aforesaid, further informs *265the court and gives the court to understand that James Vines, late of the county aforesaid, on the 4th day of August, 1909, at the county of Sheridan in the State of Wyoming, not having then and there a license so to do, did then and there wilfully and unlawfully sell to one Jim Reynolds intoxicating liquor, to-wit, beer, contrary to the form of the statute in such case made and provided and against the peace and dignity of the State of Wyoming.” The other thirteen counts are in the same language as the second count, except as to the date of the alleged sales and the persons to whom made.
The defendant moved to quash the information and each and every count thereof, for the reasons, “1. Because the same does not allege with fullness and precision the nature and character of the offense or offenses for which the defendant is being prosecuted. 2. Because the same fails to státe any definite place or places in the county at which the alleged sale or sales was or were made. 3. Because the same does not state in what place in the county 'the said alleged sale or sales was or were made, and whether by wholesale or retail. 4. Because the same fails to state or allege what kind of license defendant is accused of not having, whether wholesale or retail. 5. Because the same fails to state or allege whether the liquor said to or alleged to have been sold was so sold to be drunk on the premises where sold or at the place where sold or otherwise. 6. Because the same does not state or allege that said alleged sale or sales of liquor was or were for money or state the amount of money for which the same was or were sold.”
This motion came on for hearing before the District Court of Sheridan county, Judge C. H. Parmelee, the judge of said district, presiding, and was denied, and exception to the ruling taken. During the same term of said court, Judge Roderick N. Matson, judge of the First Judicial District, was called in to try the case and it was tried before him and a jury, resulting in a verdict and judgment as above stated. A motion in arrest of judgment, and a motion for a new trial were denied, and by an order of the court the *266defendant was “given until and including the first day of the next term of said court within which to prepare and present his bill of exceptions, as provided by law.” On the first day of the next regular'term of said court, being the June term, Judge Parmelee presiding, the bill of exceptions was presented to the court for allowance, and1 an order entered by the court that the clerk of the court file the bill and thereupon transmit the same to Judge Matson, who tried the case, for allowance and signature. The bill was not transmitted to Judge Matson by the clerk as ordered; but at a subsequent day of the same (June) term of said court, to-wit, November 21, Judge Matson presiding, said bill was allowed by order of the court as of June 13, the day it was presented to the court when Judge Parmelee presided, and it was signed by Judge Matson Nov. 21, 1910, as of June 13, 1910. A motion has been filed in this court to strike the bill of exceptions from the record on the grounds that it was not presented for allowance in the manner and within the time prescribed by law and by the order of the trial court;- that the bill was not presented for allowance to the judge who presided at the trial, either in vacation or while sitting as a court in session until Nov. 22; that part of the proceedings in said cause, which are set forth in the bill, were had before Judge Par-melee, and a part before Judge Matson, and that no bill has ever been presented to or allowed by Judge Parmelee in respect to any proceedings had before him. This motion was argued and submitted with the case on the merits, and will be first considered. That the bill was presented in time, and properly to the cotirt, we entertain no doubt. The statute provides, “The party objecting to the decision must except at the time the decision is made; and time may be given to reduce the exception to writing, but not beyond the first day of the next succeeding term.” (Comp. Stat. Sec. 4595.) And, “the party excepting must reduce his exception to writing and present it to the court, or to the judge thereof in vacation, within the time given for allowance. If true, it shall be the duty of the court, if presented *267in open court, or the judge of' the court before whom the cause was tided, if presented'in vacation, to allow and sign it, whereupon'it shall be filed with the pleadings as a part of the record, but not spread at large upon the journal. If the writing is not true the court or the judge in vacation shall correct it, or suggest the correction to be made and it shall then be signed as aforesaid.” (Comp. Stat. Sec. 4598.) In this case the bill was presented to the court in which the cause was tried, in open court, and within the time allowed. That, we think, was a full compliance with the statute. The court remains the same, although presided over at different times by different judges. When the bill is properly presented and in time, it may be signed and filed at a later date. (Hardin v. Card, 14 Wyo. 479.) The bill having been properly presented to the court in due time and having been allowed by an order of the court while presided over by Judge Matson, who tried the case, and being signed by him, constituted it a good bill, at least, in so far as the proceedings contained therein were had before him. Whether the motion to quash the information, which was ruled upon by the court while Judge Parmelee presided, is properly in the bill or whether the proceedings had before him should be presented by a separate bill, allowed and signed by him, is not raised by the motion. The motion is to strike the entire bill. • But as- we hold that- it is good and properly authenticated as to the proceedings had beforé Judge Matson, the motion to strike it from the record is denied. The sufficiency of the bill as allowed and signed to present the exceptions taken to the action of the court upon the motion to quash the information might be considered in disposing of that matter, but, without deciding whether or not the bill is technically sufficient for that purpose', we have examined the questions raised by the motion to quash and shall dispose of them as though no objection had been raised to the bill.
The defendant was prosecuted under the following provisions of Sec. 2832, Comp. Stat.: “No person or persons within the state, directly or indirectly, in person or by agent *268or employe shall vend, sell, barter or dispose of for any pecuniary advantage, any spiritous, malt, fermented or intoxicating liquors or wine without first obtaining a license therefor as provided in this chapter.” ' The particular place of sale is not an element of the offense; and in such case it is not necessary to allege the offense to have been committed in any particular building or place in the county alleged. "It is not generally requisite to describe the house or building where the sale was made, by its street and number, or by any physical description, unless the indictment is for keeping a place for the unlawful sale of liquor, or maintaining a liquor nuisance, or a similar offense.” (23 Cyc. 224, and cases cited in notes.) Nor was it necessary to allege whether the sale was at wholesale or retail. The punishment is the same for either. Nor was it necessary to allege that the sale was for money or the amount of the price. (23 Cyc. 231; Bishop on Statutory Crimes, Sec. 1040.) Nor to allege that the liquor was sold to be drunk on the premises. It is a sale without a license that the law prohibits. Nor to allege the kind of license the defendant did not have. The information negatived, his having any license. (Bishop on Statutory Crimes, Sec. 1042.) There was no error in denying the motion to quash the information.
It'is urged, that the court erred in instructing the jury “that in the absence of proof to the contrary, beer is regarded as an intoxicating liquor.” The courts have arrived at different conclusions as to whether or not a charge of unlawfully selling intoxicating liquor is sustained by proof that the liquor sold was “beer,” without evidence that it was intoxicating. A citation and review of the cases would aid but little, and we deem it sufficient to say, that, in 'our opinion, the weight of authority and the more reasonable view is, that when the word “beer” is used, without any restriction or qualification, it denotes an intoxicating malt liquor, and that it is generally so understood and used. It is also contended that as the court admitted testimony tending to prove that the beer in'question was intoxicating, the *269court invaded the province of the jury in giving the instruction. But we fail to see wherein the defendant was harmed by the court admitting testimony tending to prove a fact of which the court takes judicial notice. ■ We think there was no error in giving the instruction.
Counsel for defendant also contend that the court erred in instructing that each sale of intoxicating liquor without a license therefor constitutes a separate and distinct offense. However, in their brief they say, “while the courts have generally held, under a statute like ours-, that each actual sale of liquor is an offense under the law, yet- it seems to us that the statute should have a broad and fair interpretation.” We have no disposition to depart from what counsel correctly state the courts have generally held in that respect, and have not been seriously impressed with their able argument to the contrary. The instructions correctly stated the law on that point.
The bill o-f exceptions, .after the evidence was all in, recites that “the state moves to dismiss the 1st, 4th, 5th, 6th and 7th counts contained in the information. Motion granted by the court and those counts stricken out.” The defendant requested the court to instruct the jury that under the law and the evidence it must find the defendant not guilty. And it is argued that because the second and all subsequent counts of the information failed to allege that the prosecution was “in the name and by the authority of the State of Wyoming,” and as the first count containing that statement was dismissed and stricken out, it left the remaining counts fatally defective. We do not think so. The information is in the usual form where the indictment or information contains more than one count. The averment of the authority by which the case is prosecuted • is a matter to be stated in the caption or commencement of the.information and need not be repeated at length in the subsequent counts, but may be referred to, as was done in this case, as “in the name and by the authority aforesaid.” In Davis v. State, 19 O. St. 270, the indictment was in two counts, and the identical question here presented was determined. *270The court said: “The constitution requires that ‘all prosecutions shall be carried on in the name, and by the authority of the State of Ohio.’ It is very clear, from the caption of the indictment, that the prosecution was carried on as required by the constitution. It does not require this to be averred in every count of the indictment. It. is sufficient if it appears in the caption. But it is claimed that the nolle prosequi, entered as to the first count, had the effect to annihilate that count, together with the express averment in the commencement that the presentment was ‘in the name, and by the authority, of the State of Ohio.’ It is fairly inferable from the record, that the nolle was not entered until after the plea and judgment; but however that may be, all the nolle signified was, that the prosecution would proceed no further on the charge preferred in that count of the indictment. It left all parts of the indictment to stand unaffected, except that part of the count which contains the charge of the crime therein averred.. That part containing the averment referred to properly constitutes .part of the caption to the indictment, and was unaffected by the nolle." In Blitz v. United States, 153 U. S. 308, the indictment contained three counts, specifying three separate offenses against the election laws, the first count describing .the particular election, but. in the second and third counts the averment was “at the said election.” The defendant was convicted of all. A motion in arrest of judgment was sustained as to the second count and sentence pronounced under the first and third counts. The first count was held to be fatally defective by the Supreme Court, but the judgment was affirmed as to the third count, the court quoting with approval from 1 Chitty’s Cr. Law, 250: “Though every count should appear upon the face of it to charge the defendant with a distinct offense, yet one count may refer to matter in any other count so as to avoid unnecessary repetition; as, for instance, to describe the defendant as ‘the said, etc.’ ” and “though the first count should be defective, or be rejected by the grand jury, this circumstance will not. vitiate the residue.” (See also, *271Pairo v. State, 49 Ala. 25; Duncan v. People, 2 Ill. (1 Scammon) 456; West v. State (Tex. App.), 11 S. W. 482; Greenwood v. Commonwealth (Ky. App.), 11 S. W. 811.) The requested instruction was properly refused.
Numerous errors are assigned in reference to the admission of testimony; but a careful reading of the entire testimony satisfies us that while the court admitted some testimony, over objection, the materiality or relevancy of which does not appear to us; yet, it was o,f a nature that it equally appears to us not to have been prejudicial to the defendant.
The only remaining question is, whether the verdict and judgment are sustained by the evidence. As to the second count, which charged a sale of beer to Jim Reynolds, there is the testimony of one witness only; the substance of which is, that he saw Reynolds and another -standing at the bar; that there were beer glasses on the bar in front of them with beer in two of the glasses; that Reynolds remarked, ‘T will have to tap the till to pay this fifty cents, or something like that he said,” and at that time the bartender rang up fifty cents on the cash register. There is no evidence that either of those men called for- beef, that any was delivered to them, that they drank or took away .any beer, or that they touched the glasses in front of them; and the only evidence of a payment or promise to pay for anything was as above stated. That being all the evidence to sustain that count, we do not think it amounted to proof of a sale, or that the jury was warranted in so finding. As to the eighth count charging a sale to one Coleman, the state produced a witness who had been a police officer at the time of the alleged sale, and who had been requested by the county attorney to procure evidence of unlawful sales of intoxicating liquor by defendant, and who had made a written report of what he saw to the county attorney. On the stand he denied any recollection of what he had seen or that he had seen Coleman buy beer. He admitted making a written report, dated the day the sale was charged to have been made, but what that report contained is not *272in evidence. The witness was asked, “If you stated in this report,” etc., “was it correct?” To which he answered, “I presume it was.” . But there is no evidence that the report, in fact, contained any statement that Coleman bought beer. There being .no competent evidence to sustain that count, the defendant should have been acquitted on that (the eighth) count of the information.
The other counts of the information on which the defendant was found guilty, we think are sufficiently sustained by the evidence. '
The judgment of the district court is reversed as to the second and eighth counts of the information, and the cause, remanded with direction to set aside and vacate the judgments upon those counts. The judgment, so far as. it relates to the other counts, is affirmed.
Scott, Jv and Potter, J., concur.